DETAILED ACTION
Claims 1-19 are pending.  Claim 18 has been amended.  Claims 1-19 are rejected.
The instant application is a 371 of PCT/SE2017/050401 filed on 04/24/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 10-14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull et al., Patent Application Publication No. 2014/0095432 (hereinafter Trumbull) in view of Aoki et al., Patent Application Publication No. 2017/0185638 (hereinafter Aoki).

Regarding claim 1, Trumbull teaches:
receiving a message indicating that a first data record with a specified key has been stored or updated using a first schema (Trumbull Paragraph [0048], receiving messages or monitoring connections from user devices and updating the directory structure by adding or deleting entries, Paragraph [0040], first version of the application uses a first schema version 130, Paragraph [0038], dictionaries are collections or key-value containers and can be stored as fields in the transaction log with names such as inserted, updated, and deleted);
retrieving the first data record from a first location (loc_1) of the database server using the specified key (Trumbull Paragraph [0040], using a schema migration process to migrate the version 1 data in the data store 112 to version 2, Paragraph [0038], dictionaries are collections or key-value containers and can be stored as fields in the transaction log with names such as inserted, updated, and deleted (shows retrieving since the record associated with the key can be updated), Fig. 2, shows copying transaction logs);
converting, by a transformation function, the first data record into a second data record using a second schema that is different than the first schema (Trumbull Paragraph [0040], using a schema migration process to migrate the version 1 data in the data store 112 to version 2), wherein the first schema and the second schema are compatible with different database clients (Trumbull Paragraph [0040], completion of this upgrade process, the first device references the second database version 105, and no longer references the first database version 103, Fig. 2, shows two devices each with different versions for the different database versions); and
transmitting the second data record for storage in a second location (loc_2) of the database server (Trumbull Paragraph [0040], first schema version's transaction logs 204 are duplicated (second data), and the duplicate log copy 208 is stored in a log container 122 of the database 105 in which the second schema version 132 is located).
Trumbull does not expressly disclose:
A method for multi-version updating of data records in a data processing system comprising a database client and a database server, the method being performed by the database client and comprising:
However, Aoki teaches:
A method for multi-version updating of data records in a data processing system comprising a database client and a database server (Aoki Paragraph [0054], the server 102 and the client devices 104 and/or 106 in FIGS. 1A and 1B may be deployed in various other ways, Paragraph [0072], data schemas may be represented in multiple formats), the method being performed by the database client and comprising (Aoki Paragraph [0054], operations performed by the server 102 and/or the client devices 104 and 106 may be performed by a greater or a fewer number of devices):
The claimed invention and Aoki are from the analogous art of systems with multiple schemas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Trumbull and Aoki to have combined Trumbull and Aoki.  One of ordinary skill in the art would recognize that the operations of Trumbull could be performed by a client device since the devices of Trumbull communicate with the databases and change schemas.  One of ordinary skill in the art would recognize that the functions could be performed by either the server or the client device and that it would have been obvious to try having the client device perform certain functions.  Trumbull does not disclose client devices performing the operations while Aoki teaches client devices performing some operations.

Regarding claim 2, Trumbull in view of Aoki further teaches:
The method of claim 1, wherein the first and second schemas are different organizational patterns which are used for representing a data record stored in a database (Trumbull Paragraph [0037], The different schema versions can have different fields or elements, e.g., a schema element such as a person's email address may be present in only one of the schemas).

Regarding claim 3, Trumbull in view of Aoki further teaches:
The method of claim 1, wherein the first schema includes a first location parameter which indicates that data records encoded using the first schema are to be stored in the first location (loc_1) and wherein the second schema includes a second location parameter which indicates that the data records encoded using the second schema are to be stored in the second location (loc_2) (Trumbull Fig. 2, shows the first and second devices pointing to different databases that contain different schemas and logs).

Regarding claim 4, Trumbull in view of Aoki further teaches:
The method of claim 1, wherein the first and second schemas include a notify parameter which indicates whether updating or storing a data record encoded by the respective schema triggers generation of the message (Trumbull Paragraph [0048], receiving messages or monitoring connections from user devices and updating the directory structure by adding or deleting entries).

Regarding claim 5, Trumbull in view of Aoki further teaches:
The method of claim 1, wherein each of the first and second schemas include a transform parameter which indicates the transformation function to be used to transform a data record encoded with the respective schema (Trumbull Paragraph [0038], each transaction log 104, 106, there is a set of dictionaries (parameter), with one dictionary for inserted objects, one dictionary for updated objects, and one dictionary for deleted objects).

Regarding claim 7, Trumbull in view of Aoki further teaches:
The method of claim 1, further comprising: transforming all data records encoded with the first schema into data records encoded with the second schema (Trumbull Paragraph [0041], completion of this upgrade process, the second device references the second version 105, and no other devices reference the first database version 103); and
storing all of the data records encoded with the second schema (Trumbull Paragraph [0041], completion of this upgrade process, the second device references the second version 105, and no other devices reference the first database version 103).

Regarding claim 8, Trumbull in view of Aoki further teaches:
The method of claim 7, further comprising: deleting all of the data records encoded with the first schema after transforming all of the data records encoded with the first schema into data records encoded with the second schema has been completed (Trumbull Paragraph [0041], completion of this upgrade process, the second device references the second version 105, and no other devices reference the first database version 103, first database 103 is deleted and the storage occupied by the first database 103 is made available for other uses).

Regarding claims 10-14, 16-17 and 19:
Claims 10-14, 16-17 and 19 are rejected in the same manner as claims 1-5 and 7-8 as they contain similar limitations but are directed to different embodiments (method vs device vs media).  The additional components such as a processor and a computer-readable storage medium are taught by Trumbull in Paragraph [0010] (computer readable medium has stored thereon computer program code executable by a processor).  Trumbull was already shown to teach multiple client devices.


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull in view of Aoki and Calder et al., Patent Application Publication No. 2010/0106695 (hereinafter Calder).

Regarding claim 6, Trumbull in view of Aoki teaches parent claim 1.
Trumbull in view of Aoki further teaches:
creating the second schema (Trumbull Paragraph [0006], databases of the two different versions can be merged by creating a separate database for the new version of the schema);
encoding a third data record with the first schema generating a first Trumbull Paragraph [0040], first schema version's transaction logs 204 are duplicated, and the duplicate log copy 208 is stored in a log container 122 of the database 105 in which the second schema version 132 is located);
encoding the third data record with the second schema generating a second Trumbull Paragraph [0040], first schema version's transaction logs 204 are duplicated, and the duplicate log copy 208 is stored in a log container 122 of the database 105 in which the second schema version 132 is located); and
Trumbull in view of Aoki does not expressly disclose:
blob
storing both the first blob and the second blob in a persistent memory storage.
However, Calder teaches:
blob (Calder Paragraph [0063], table schema specifies the list of the data items in the Blob property that will be included in the Blob header and the secondary hash index)
storing both the first blob and the second blob in a persistent memory storage (Calder Paragraph [0024], includes a primary structured storage index for indexing the one or more Blobs in a structured storage system).
The claimed invention and Calder are from the analogous art of systems using blobs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Trumbull and Calder to have combined Trumbull and Calder.  One of ordinary skill in the art would recognize the benefits of using indexing for blobs to make data access easier.

Regarding claim 15:
Claim 15 is rejected in the same manner as claim 6 as they contain similar limitations but are directed to different embodiments (method vs device).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull in view of Aoki and Choi et al., United States Patent No. 8,745,445 (hereinafter Choi).

Regarding claim 9, Trumbull in view of Aoki teaches parent claim 1.
Trumbull in view of Aoki does not expressly disclose:
wherein the transformation function is an idempotent transformer operation.
However, Choi teaches:
wherein the transformation function is an idempotent transformer operation (Choi Column 2 Lines 57-58, preferably idempotent meaning that they are repeatable).
The claimed invention and Choi are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Trumbull and Choi to have combined Trumbull and Choi.  One of ordinary skill in the art would recognize the benefits of an idempotent operation so the functions can be repeated.

Regarding claim 18:
Claim 18 is rejected in the same manner as claim 9 as they contain similar limitations but are directed to different embodiments (method vs device).

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 8-14, Applicant argues against the rejections under 35 U.S.C. 103.
On pages 8-14, Applicant argues that the combination of Trumbull and Aoki fail to disclose the specific features where a database client performs the functions, the Examiner disagrees.  The Examiner used the Aoki reference to show a client performing functions in the same field.  Aoki teaches that operations are performed by the server and/or the client devices (Paragraph [0054]).  This teaching shows that the client devices of Aoki perform some functions.  The rest of the claim limitations were taught by the Trumbull reference.  The Examiner’s interpretation of the combination of references was that Trumbull taught each limitation besides the method being performing by the client while Aoki teaches a client performing functions.  One of ordinary skill in the art would recognize that the functions could be performed by either the server or the client device and that it would have been obvious to try having the client device perform certain functions.  Therefore, the combination of the references do disclose each of the limitations of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164